Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	None of the references discloses feeding a raw material in a solid state to a first predetermined location, depositing the raw material as a molten pool on a substrate with a processing condition, monitoring the deposit for a preselected condition with a detector substantially at the same time as the deposition, comparing information about the preselected condition with a predetermined value, solidifying the molten pool, altering the processing condition automatically with information from the comparison, protecting the detector with a vapor protection device, and repeating these steps. Also see the terminal disclaimer filed on 12 January 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761